 Case 6:18-cr-00075-JDK-JDL Document 1 Filed 12/13/18 Page 1 of 6 PageID #: 1


                                                                                 U.s. DISTRICT COURT
                                                                             EASTERN DISTRICT OF TEXAS
                           IN THE UNITED STATES DISTRICT COURT                        DEC 1 3 2018
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION                       BY
                                                                           DEPUTY
UNITED STATES OF AMERICA                                 §
                                                         §
Y.                                                       §
                                                         §
MIGUEL ANGEL AVENDANO FLORES (01) and §
ANICETO SAUCEDO ALCARAZ (02) §

                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                           Count One

                                                  Violation: 21 U.S.C. § 846
                                                  (Conspiracy to possess with intent to
                                                  distribute and distribute a mixture or
                                                  substance containing a detectable amount
                                                  of cocaine)

        Begin ing by at least on or about November 1, 2018, and continuing thereafter

until on or about the date of this indictment, in the Eastern District of Te as and

elsewhere, Miguel An el Avendano Flores and Aniceto Saucedo Alcaraz, defendants

herein, did knowingly, intentionally, and unlawfully, combine, conspire, and confederate

with each other and with others, both known and unknown to the United States Grand

Jury, to violate a law of the United States, to-wit, 21 U.S.C. § 841(a)(1), prohibiting the

possession with intent to distribute and distribution of a mixture or substance containing a

detectable amount of cocaine, its salts, optical and geometric isomers, and salts of

isomers, a Schedule II controlled substance,

        In violation of 21 U.S.C. § 846.




Indictment - Page 1 of 6
Case 6:18-cr-00075-JDK-JDL Document 1 Filed 12/13/18 Page 2 of 6 PageID #: 2




                                        Count Two

                                                  YioMon: 21 U.S.C. § 841(a)(1) and 18
                                                  U.S.C. § 2 (Possession with intent to
                                                  distribute cocaine, aiding and abetting)

        On or about November 7, 2018, in Smith County, Texas, in the Eastern District of

Texas, the defendants, Miguel Angel Avendano Flores and Aniceto Saucedo Alcaraz,

aided and abetted by each other, kno ingly and intentionally possessed with intent to

distribute a mixture or substance containing cocaine, its salts, optical and geometric

isomers, and salts of its isomers, a Schedule II controlled substance.

        In violation of 21 U.S.C. §§ 841(a)(1) and 18 U.S.C. § 2.

                                       Count Three

                                                  Violation: 21 U.S.C. § 841(a)(1)
                                                  (Possession with intent to distribute
                                                  cocaine)

        On or about November 18, 2018, in Smith County, Texas, in the Eastern District

of Texas, the defendant, Miguel Angel Avendano Flores, knowingly and intentionally

possessed with intent to distribute a mixture or substance containing cocaine, its salts,

optical and geometric isomers, and salts of its isomers, a Schedule II controlled

substance,

        In violation of 21 U.S.C. § 841(a)(1).




Indictment - Page 2 of 6
Case 6:18-cr-00075-JDK-JDL Document 1 Filed 12/13/18 Page 3 of 6 PageID #: 3




                                        Count Four

                                                  Violation: 21 U.S.C. § 841(a)(1) and 18
                                                  U.S.C. § 2 (Possession with intent to
                                                  distribute cocaine, aiding and abetting)

         On or about November 28,2018, in Smith County, Texas, in the Eastern District

of Texas, the defendants, Miguel Angel Avendano Flores and Aniceto Saucedo

Alcaraz, aided and abetted by each other, kno ingly and intentionally possessed with

intent to distribute a mixture or substance containing cocaine, its salts, optical and

geometric isomers, and salts of its isomers, a Schedule II controlled substance,

        In violation of 21 U.S.C. §§ 841(a)(1) and 18 U.S.C. § 2.




Indictment - Page 3 of 6
Case 6:18-cr-00075-JDK-JDL Document 1 Filed 12/13/18 Page 4 of 6 PageID #: 4




              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                      Pursuant to 21 U.S.C. $ 853 and28 U.S.C. $ 2461(c)

        As the result of committing one or more of the foregoing offenses alleged in this

indictment, the defendants herein shall forfeit to the United States, pursuant to 21 U.S.C.

§ 853, and 28 U.S.C. § 2461(c):

        1. any property constituting, or derived from, and proceeds the defendants
              obtained, directly or indirectly, as the result of such violations;

        2. any of the defendants property used, or intended to be used, in any manner
               or part, to commit, or to facilitate the commission of, such violations,
               and/or;

        3. any and all firearms, ammunition and accessories seized from the ¦
                 defendants, including but not limited to the following:

        Cash Proceeds:

                A sum of money equal to $20,000 in United States currency and all interest
                and proceeds traceable thereto, representing the amount of proceeds
                obtained by the defendants as a result of the offense(s) alleged in this
                indictment, for which the defendants are personally liable.

        Substitute Assets:

                If any of the property described above as being subject to forfeiture, as a
                result of any act or omission of the defendants:

                (a) cannot be located upon the exercise of due diligence;
                (b) has been transferred or sold to, or deposited with a third person;
                (c) has been placed beyond the jurisdiction of the court;
                (d) has been substantially diminished in value; or
                 (e) has been commingled with other property which cannot be
                           subdivided without difficulty;

                it is the intent of the United States, pursuant to 21 U.S.C. § 853 p), to seek
                forfeiture of any other property of the defendants up to the value of the
                above forfeitable property, including but not limited to all property, both
                real and personal owned by the defendants.




Indictment - Page 4 of 6
Case 6:18-cr-00075-JDK-JDL Document 1 Filed 12/13/18 Page 5 of 6 PageID #: 5




        By virtue of the commission of the offenses alleged in this indictment, any and all

interest the defendants have in the above-described property is vested in the United States

and hereby forfeited to the United States pursuant to 21 U.S.C. § 853, and 28 U.S.C. §

2461(c).

                                                  A TRUE BILL


     /              //3//T
Date GRAND JURY FOREPERSON


JOSEPH D. BRO N
UNITED STATES ATTORNEY



ALANR. JACKSON
Assistant United States Attorney




Indictment - Page 5 of 6
Case 6:18-cr-00075-JDK-JDL Document 1 Filed 12/13/18 Page 6 of 6 PageID #: 6




                           IN THE UNITED STATES DISTRICT COU T
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

UNITED STATES OF AMERICA §
                                    § NO. 6:18-CR-
v.                  §            Judge
                                                            §
MIGUEL ANGEL AVENDANO FLORES (01) and §
AMCETO SAUCEDO ALCARAZ (02) §

                                  NOTICE OF PENALTY

                                  Counts One through Four

        Violation: 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1)

        Penalty: If less than 500 grams of a mixture or substance
                                     containing a detectable amount of cocaine, its salts,
                                     optical or geometric isomers, or salts of its isomers -
                                     imprisonment for a term of not more than 20 years; a
                                     fine not to exceed $1,000,000, or both; and a term of
                                     supervised release of at least 3 years.

                                    If this violation was committed after a prior conviction
                                    for a felony drug offense has become final, not more
                                    than 30 years imprisonment; a fine not to exceed
                                    $2,000,000, or both; and a term of supervised release
                                     of at least 6 years.


        Special Assessment: $100.00




Indictment - Page 6 of 6
